Application on behalf of an infant for leave to serve a notice of claim against the Town of Eastohester pursuant to subdivision 5 of section 50-e-of the General Municipal Law. It appears that eight days after the accident a letter was written by the attorney for the four-year-old infant to the clerk of the village of Tuekahoe informing him of the 'pertinent facts,- that said letter was forwarded to the clerk of the town of Eastohester, that both the village and the town caused an investigation to be made, that plaintiff’s failure to timely file a proper notice of claim was due solely to his attorney’s oversight, and that the present application was made within one year after the happening of the accident. The Town of Eastohester appeals from the order granting leave to serve the notice of claim. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Adel, Wenzel, Schmidt and Beldoek, JJ., concur.